In a proceeding, inter alia, to validate petitions designating petitioner John F. Sorli as a candidate in the Republican Party primary election to be held on September 9, 1980 for the party position of Member of the Republican State Committee for the Second Assembly District, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 14, 1980, which, inter alia, granted the application. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.